Citation Nr: 0826586	
Decision Date: 08/07/08    Archive Date: 08/18/08	

DOCKET NO.  06-27 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for chronic tinnitus.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty with the United States Air 
Force from January 1967 to January 1971, with additional 
service in the United States Air Force Reserves.  Pertinent 
evidence of record is to the effect that, during the 
veteran's period of active service, he served as an 
electrician/repairman and/or airplane electrician.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


FINDINGS OF FACT

1.  A chronic hearing loss is not shown to have been present 
in service, or, to the extent manifested, for many years 
thereafter.  

2.  "Hearing loss disability" as defined by VA regulation is 
not shown to have been present in service, or at any time 
thereafter.  

3.  Chronic tinnitus is not shown to have been present in 
service, or at any time thereafter.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by active military service, nor may a 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes, his multiple contentions, as 
well as numerous service treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claims, and 
what the evidence in the claims file shows, or fails to show, 
with respect to those claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for chronic 
hearing loss and tinnitus.  In pertinent part, it is 
contended that the veteran's claimed hearing loss and 
tinnitus had their origin as the result of acoustic trauma 
sustained on a flightline over the course of many years of 
service with the United States Air Force.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, and an organic disease 
of the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
26 decibels or greater; or when speech recognition scores 
utilizing the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

In the present case, service medical records fail to 
demonstrate the presence of hearing loss disability (as 
defined by VA regulation, or, for that matter, chronic 
hearing loss or tinnitus).

In that regard, while at the time of a service separation 
examination in November 1970, there was present a single, 
very slightly elevated (25 dB) threshold at 6,000 Hertz in 
the veteran's left ear, numerous subsequent audiometric 
examinations were entirely within normal limits bilaterally.  
Not until the time of a Hearing Conservation audiogram in 
June 2003, more than 30 years following the veteran's 
discharge from service, was there present a clinically-
identifiable hearing loss (30 dB) at 6,000 Hertz in the 
veteran's left ear.  Moreover, at no time, either in service, 
or thereafter, has the veteran been shown to suffer from 
chronic tinnitus.  

The Board concedes that, based on a review of the entire 
evidence of record, it would appear that, over the course of 
the veteran's years of service in the United States Air Force 
and Air Force Reserves, he did, in fact, experience at least 
some degree of exposure to noise at hazardous levels.  
However, that same evidence fails to demonstrate that, as a 
result of such exposure, the veteran has suffered a "hearing 
loss disability" as defined by VA regulation, or chronic 
tinnitus.  Accordingly, the veteran's claims for service 
connection must be denied.  




The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence that is necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2007); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in December 2004, prior to the 
initial original adjudication of his claims.  That letter 
notified the veteran of what information and evidence must be 
submitted to substantiate his claims for service connection, 
as well as what information and evidence must be provided by 
him and what information and evidence would be obtained by 
VA.  The veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records and examination reports 
have been obtained.  There is no identified relevant evidence 
which has not been accounted for.  Under the circumstances, 
the Board finds that there is no reasonable possibility that 
further assistance would aid the veteran in substantiating 
his claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in 
developing his claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); DelaCruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for chronic tinnitus is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


